Citation Nr: 0315302	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-51 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
thoracic spine disability.  

2.  Entitlement to an effective date prior to December 1, 
1998 for the assignment of a 40 percent evaluation for a back 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1986 and from March 1988 to January 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In September 1997, August 1998, and again in March 2001, the 
Board remanded the veteran's claims to the RO for additional 
development.  The March 2001 remand was sent to the RO to 
allow the veteran the opportunity to testify before a 
Veterans Law Judge as he had requested in a February 2001 
statement.  The record shows that while the case was in 
remand status, the veteran indicated that he did not wish to 
have a hearing before the Board, but rather before a hearing 
officer at the RO.  A hearing was scheduled in May 2001.  In 
May 2001, the veteran requested that the hearing be 
cancelled.  The case has been returned to the Board and is 
ready for further review.

Initially, the issue in this claim was entitlement to an 
increased evaluation for spondylolisthesis of the lumbar 
spine and Scheuermann's disease of the thoracic spine, 
evaluated as 20 percent disabling.  While the case was in 
remand status, the RO separated the veteran's disabilities 
and assigned a 40 percent evaluation for his low back 
disability and a noncompensable evaluation for his thoracic 
spine disability.

In February 2000, the Board denied an increased evaluation 
for a low back disability beyond 40 percent, and remanded the 
issue of entitlement to a compensable evaluation for a 
thoracic spine disability to the RO for additional 
development. While the case was in remand status, the veteran 
requested an earlier effective date for the assignment of the 
40 percent evaluation for a low back disability.  In April 
2000, the RO denied this request, and the veteran disagreed 
in June 2000.  A statement of the case was issued in 
September 2000, and the substantive appeal was received in 
October 2000.

The Board notes that it has recharacterized the increased 
rating issue on appeal in order to comply with the decision 
of the Court of Appeals for Veteran's Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.

The Board is undertaking additional development on the 
thoracic spine issue, as reflected in the remand that follows 
this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In December 1995, the veteran submitted an informal claim 
of entitlement to an increased evaluation for his back 
disability.  

3.  The earliest date on which it can be factually 
ascertained that the veteran experienced an increase in his 
service-connected low back disability to support a 40 percent 
evaluation is December 2, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 1998, 
for the assignment of a 40 percent evaluation for a low back 
disability have not been met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case of the evidence necessary to substantiate his claim.  
The veteran was specifically advised of which evidence, if 
any, should be obtained by the claimant and which evidence, 
if any, would be retrieved by the Secretary in an August 2001 
letter from the RO.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, the Board notes that 
the VCAA notification letter sent to the veteran in August 
2001 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the VCAA notification letter was sent to the 
veteran by the RO and not the Board.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the letter did request a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Since that one-year 
time period has now expired, it is clear that the claimant 
has nothing further to submit, and adjudication of his claim 
can proceed. 

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

The Evidence

The record shows that the veteran was granted service 
connection for a low back disability in April 1991, and a 10 
percent evaluation was assigned.  VA outpatient treatment 
records and private treatment records show regular treatment 
for back complaints beginning in 1993, when he underwent 
lumbar surgery.  

In December 1995, the veteran requested an increased 
evaluation for his back disability.  

On VA examination in July 1996, the veteran complained of 
constant pain while at work due to prolonged standing and 
lifting.  Examination showed that he walked with a limp and 
had mild bilateral paraspinal muscle spasm.  There was 
tenderness over the lumbosacral spine.  DTR's were noted to 
be normal, and there was no sensory deficit.  There were no 
deformities or abnormalities, and range of motion was as 
follows: flexion to 70 degrees; extension to 30 degrees; and 
right and left flexion as well as right and left rotation 
were to 30 degrees.  Objective evidence of pain on motion was 
noted.  X-rays dated in February 1996 were noted to show 
degenerative joint disease.  The pertinent diagnoses were: 
chronic lumbosacral strain; and degenerative joint disease of 
the lumbosacral spine.

In January 1997, the veteran and his wife appeared at a 
personal hearing at the RO and offered testimony in support 
of his claim.  The veteran gave a history of his back injury, 
as well as his current complaints of pain, tenderness and 
right foot numbness. A complete transcript is of record.

In January 1997, the veteran's rating was increased to 20 
percent for his back disability.  On VA examination in 
December 1997, the veteran reported having constant pain 
which radiated to the right foot.  It was noted that there 
was no weakness or numbness.  The veteran reported that 
bending, lifting and twisting aggravated the back pain.  On 
examination, it was noted that the veteran walked with a 
somewhat exaggerated semi-flexed position.  There was no 
spasm or tenderness.  There were complaints of pain on 
flexion beyond 60 degrees; extension beyond 30 degrees and 
lateral bending beyond 30 degrees.  On neurological 
examination, heel and toe gait were intact, SLR was negative 
and DTR were 2+ overall.  There was good strength of 
dorsiflexion of the ankles and great toes.  The diagnosis 
was, first-degree spondylolisthesis of the lumbosacral spine.  

On VA examination in December 1998, the veteran reported 
having back pain and some burning pain into the legs.  He 
also reported having stiffness.  The veteran reported that he 
was working as a school bus driver.  It was reported that the 
veteran used heat, bathing, and a pillow between his legs for 
pain relief.  It was noted that his flare-ups were acute and 
mainly low back pain.  It was opined that the flare-ups 
increased his impairment but did not prevent him from doing 
some type of work. Examination showed that he flexed to 30 
degrees with pain at about 15 degrees. Backward extension was 
to 15 degrees, and lateral flexion was to 20 degrees, 
bilaterally with pain at 10 degrees.  The examiner noted that 
the veteran had difficulty lacing or putting on shoes, and 
had some tenderness in the lumbosacral area.  It was stated 
that the musculature of the back appeared fairly normal until 
there was motion and then there were complaints of catching 
and limited activity.  It was noted that he had normal 
reflexes and sensation in the lower extremities.  X-rays 
showed spondylolysis of the L5-S1 with minor wedging of the 
L1.  The diagnosis was acute and chronic low back pain 
primarily due to gentle strain on the L5-S1.

Discussion

In June 1999, the RO recharacterized the veteran's disability 
as strain on the L5-S1 spondylolysis area, and assigned a 40 
percent rating under Diagnostic Code 5292, effective from 
December 1, 1998.  Diagnostic Code 5292 contemplates 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
when it is moderate and 40 percent when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Diagnostic Code 
5295, relating to lumbosacral strain, provides that a 10 
percent disability rating is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2002).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b) 
38 C.F.R. § 3.400(o)(1), (2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2002), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

The veteran is seeking an earlier effective date for the 
grant of a 40 percent evaluation for a low back disability.  
The currently assigned effective date is December 1, 1998.  

The veteran essentially contends that the effective date of 
his increased evaluation should be November 29, 1995, the 
date that of his claim for an increased evaluation, which was 
received at the RO in December 1995.  Under VA regulations 
governing claims for increase, the effective date of an award 
for increase "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  As discussed in detail above, the 
veteran filed his claim for an increased rating in December 
1995.  The Board has reviewed the record and has been unable 
to identify any correspondence submitted by the veteran prior 
to that time which could be interpreted as an informal claim 
for an increased rating.  

In light of the aforementioned evidence, the only way in 
which the veteran can obtain an effective date earlier than 
that of December 1998, is if it is factually ascertainable in 
the record that an increase in disability occurred at an 
earlier date within the one year period prior to his December 
1995 claim.  See 38 C.F.R. § 3.400(o)(2).  

The Board notes that the medical evidence pertaining to the 
veteran's low back disability prior to December 1995 consists 
of VA outpatient treatment records and private treatment 
records beginning in 1993.  Within the timeframe of December 
1994 to December 1995, the record shows treatment for 
complaints of back pain in August 1995 (private treatment), 
and in November 1995 (VA treatment).  Severe symptoms are not 
shown during that time period.  Hence, the Board finds that 
there is no earlier date within the one year prior to 
December 1995 on which it could be ascertained that an 
increase in disability occurred reflecting severe 
manifestations.  

In summary, the Board concludes that December 1998 is the 
earliest effective date that may be assigned for the 
increased disability rating assigned for the veteran's 
service-connected low back disability.  This represents the 
findings determined on VA examination in December 1998 
reflecting severe limitation of motion of the lumbar spine, 
and is, in effect, the date that entitlement arose.  



ORDER


An effective date prior to December 2, 1998 for a 40 percent 
evaluation for a low back disability is denied.




REMAND

Regarding the issue of the evaluation for a thoracic spine 
disability, the Board notes that while the veteran was 
examined by VA in November 2002, that examination focused on 
the veteran's lumbar spine.  His service-connected thoracic 
spine is at issue in this claim and another examination is 
necessary to properly evaluate the disability.  

This case is hereby REMANDED to the RO for the following 
action:

1.   The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: orthopedic.  Send the claims 
folder to the examiner for review.
All indicated tests and studies should be 
performed, including X-rays.  The 
examiner must indicate in degrees the 
range of motion of the thoracic (dorsal) 
spine.  The examiner should discuss the 
range of motion of the veteran's thoracic 
spine and opine as to whether any 
limitation of motion of the thoracic 
spine may be considered to be slight, 
moderate or severe.  Symptomatology 
attributable to any other back disability 
should be distinguished from that caused 
by the service-connected thoracic spine 
disability, to the extent practicable. 
This discussion should include functional 
loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  
Complete rationale must be given for all 
opinions and conclusions reported.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

